DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows in order to fix a typographical error: 
	IN THE CLAIMS:
In claim 18, line 12 delete “nozzle. the” and replace with --nozzle, the--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-3, 7, 8, 13 and 15-17, the prior art of record fails to teach or render obvious a dispenser particularly including a sequentially activated multi-diaphragm pump having a plurality of pump chambers; a first check valve disposed between the pump and the outlet nozzle; and a second check valve disposed between the first check valve and the outlet nozzle; wherein the second cracking pressure of the second check valve is greater than the first cracking pressure of the first check valve.
Regarding claim 18, 19, 24 and 28-32, the prior art of record fails to teach or render obvious a dispenser for dispensing soap particularly including a diaphragm pump disposed between the container and the outlet nozzle; a first check valve disposed 
Regarding claim 33, the prior art of record fails to teach or render obvious a dispenser including a sequentially activated multi-diaphragm pump having at least two pump chambers; at least one fast acting outlet valve located downstream the pump outlet; a slow acting outlet valve located downstream the at least one fast acting outlet valve; and wherein during a selected dispensing time the fast acting outlet valve cycles open and closed at least two times for every time the slow acting outlet valves cycles open and closed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. N./
Examiner, Art Unit 3754





/Vishal Pancholi/Primary Examiner, Art Unit 3754